125 F.3d 864
97 CJ C.A.R. 2275
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Lee WEBB, Plaintiff-Appellant,v.PRISON HEALTH SERVICES;  BRUCE WELLS, M.D., Defendants-Appellees.
No. 97-3146.
United States Court of Appeals, Tenth Circuit.
Oct. 7, 1997.

Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Chief Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Plaintiff Lee Webb appeals from the district court's summary judgment in favor of defendants on plaintiff's claim that defendants violated his rights under the Eighth Amendment to be free from cruel and unusual punishment.1  We have reviewed the record in light of plaintiff's claims, and we agree with the district court that plaintiff has failed to establish the requisite deliberate indifference to his serious medical needs required to support a constitutional violation.


3
We AFFIRM the judgment of the district court substantially for the reasons given by the court in its Memorandum and order dated May 6, 1997.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, or collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


1
 We construe plaintiff's "Amended and Supplemental Pleadings" as a motion to supplement the record on appeal and grant it